Citation Nr: 1739352	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a recurrent neck strain with degenerative joint disease.

2. Entitlement to a rating in excess of 40 percent for thoracolumbar strain, degenerative joint disease (characterized as low back strain prior September 26, 2003).

3. Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury (TBI) prior to October 23, 2008, and 40 percent thereafter.

4. Entitlement to an effective date earlier than May 1, 2003, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from March 10, 1988 to May 2, 1988 with the Army National Guard and from October 1990 to March 1992 with the Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005, September 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In May 2005, the RO assigned an increased 30 percent rating for low back strain and an increased 20 percent rating for recurrent neck strain, each effective from September 17, 2004.  Additional relevant evidence was received within one year of that decision; therefore, the RO readjudicated the claims in September 2006.  In the September 2006 rating decision, the RO confirmed the 30 and 20 percent ratings assigned for the low back strain and neck strain and further denied entitlement to a disability rating in excess of 10 percent for headaches and entitlement to a TDIU.

The RO granted a TDIU in a July 2010 rating action, effective on October 23, 2008.  The RO also increased the rating for the residuals of TBI to 40 percent, effective on October 23, 2008.  In September 2013, the RO assigned an earlier effective date of May 30, 2007 for the award of the TDIU.  

Subsequently, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2015.  A transcript of the hearing is of record.  Thereafter, in February 2016, the Board remanded this appeal for additional development.

More recently, in February 2017, the decision review officer (DRO) granted service connection for a thoracic spine disability, a right knee disability, and a lung disability.  That action constituted a full grant of the benefits sought, and the claims for service connection for a thoracic spine disability, a right knee disability and a lung disability are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board notes that the Veteran was awarded an initial 10 percent rating for degenerative arthritis of the thoracic spine from May 1, 2003 until September 26, 2003, at which point it was included in the 40 percent rating assigned for thoracolumbar strain, degenerative joint disease, which is currently on appeal.  The Veteran has not appealed the initial 10 percent rating assigned for degenerative arthritis of the thoracic spine from May 1, 2003 until September 26, 2003.

The DRO also assigned an earlier effective date of May 1, 2003, for the award of the TDIU.  Moreover, the DRO increased the rating for the lumbar spine to 40 percent effective from May 1, 2003 (as of September 26, 2003, the disability was recharacterized as thoracolumbar strain, degenerative joint disease) and increased the evaluation of the neck strain to 30 percent effective September 17, 2004.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for increased ratings for are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided VA examinations in connection with his service-connected disabilities in September 2016, which is fairly recent and contemporaneous in time.  Nonetheless, while these claims were on appeal, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

In addition, the Veteran's representative has indicated that the Veteran's service-connected TBI, thoracolumbar spine and neck disabilities have worsened and he should be afforded new VA examinations.  See Appellant's Post-Remand Brief dated May 2017.   In light of Correia and the representative's assertions, the Board finds that the Veteran should be afforded new VA examinations to assess the severity of these service-connected disabilities.

Finally, the claim of entitlement to an earlier effective date for the grant of a TDIU is inextricably intertwined with the higher rating claims.  Consideration of this claim must be deferred pending resolution of his current claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA medical treatment records, dated from February 2017, forward.

2. After the above has been completed, schedule the Veteran for VA examinations to assess the current level of severity of his service-connected TBI, recurrent neck strain with degenerative joint disease, and thoracolumbar strain with degenerative joint disease. The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

With respect to the cervical and thoracolumbar spine disabilities, the examiner(s) must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.   If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




